IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAVID A. ALLEMANDI,                   §
                                      §     No. 549, 2015
      Defendant Below,                §
      Appellant,                      §
                                      §     Court Below: Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. ID No. 1308015125
STATE OF DELAWARE                     §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: October 25, 2016
                         Decided: November 9, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 9th day of November, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s letter decision dated

October 1, 2015.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice